DETAILED ACTION
Allowable Subject Matter
Claims 1-12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teaches nor suggests the tool or system as recited in claims 1 and 17; in particular a rotating pin configured to be inserted through both the rotate pin aperture of the mounting gear and the pin aperture of the spindle arm so as to allow the spindle arm to be rotated relative to the mounting gear; wherein the tool tip aperture is configured to rotatingly engage with each of the tool tip and the end mill bit independently; and, wherein when the drive gear is actuated, the spindle arm is manipulated to cause the tool tip aperture to traverse a path defined by a geometric shape of the mounting gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735